Exhibit 10.1

EIGHTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

AND OMNIBUS AMENDMENT AGREEMENT

EIGHTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT AND OMNIBUS
AMENDMENT AGREEMENT (this “Amendment”), dated as of June 24, 2013 by and among
Par Petroleum Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party thereto (the “Guarantors” and together with the Borrower, each
a “Credit Party” and collectively, the “Credit Parties”), the undersigned
Lenders party hereto, and Jefferies Finance LLC, as administrative agent (the
“Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated September 28, 2012, as amended by the Waiver and Second
Amendment dated effective November 29, 2012, as amended by the Third Amendment
dated as of December 28, 2012, as amended by the Fourth Amendment dated
April 19, 2013, as amended by the Fifth Amendment dated June 4, 2013 (“Fifth
Amendment”), as amended by the Sixth Amendment dated June 12, 2013 (“Sixth
Amendment”), as amended by the Seventh Amendment dated as of June 17, 2013
(“Seventh Amendment”) and as may be amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has asked the Tranche B Lenders to refinance and replace
the Tranche B Loans outstanding immediately prior to giving effect to this
Amendment and the Refinancing (hereinafter defined) (“Existing Tranche B Loans”)
with new Tranche B Loans in the aggregate principal amount of $65 million (such
new Tranche B Loans, the “New Tranche B Loans”);

WHEREAS, the Tranche B Lenders have agreed to so refinance and replace the
Existing Tranche B Loans with New Tranche B Loans subject to the terms and
conditions herein (such refinancing and replacement of the Existing Tranche B
Loans, the “Refinancing”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement and the other Loan Documents in connection
with the Refinancing;

WHEREAS, the Lenders have agreed to amend such provisions of the Credit
Agreement and the other Loan Documents subject to the terms and conditions
hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Appendix 1. Appendix 1 of the Credit Agreement is hereby amended by
(i) adding thereto in alphabetical order the new defined terms which appear on
Appendix 1-A to this Amendment and (ii) restating the applicable definitions
from Appendix 1 of the Credit Agreement with the definitions which appear on the
attached Appendix 1-B and, as applicable, revising certain definitions set forth
in Appendix 1 to the Credit Agreement as provided in Appendix 1-B attached
hereto.

(b) Appendix 2. The Credit Agreement is hereby amended by deleting Appendix 2 to
the Credit Agreement in its entirety and substituting Appendix 2 attached hereto
in lieu thereof, which sets forth certain of the covenants and agreements of the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
with respect to New Tranche B Loans and such Appendix 2 is hereby incorporated
into the Credit Agreement and made a part thereof (and the terms of Appendix 2
shall be treated for all purposes as if they are terms of the Credit Agreement
itself). For the avoidance of doubt, unless a representation, warranty, covenant
and/or other provision set forth in the Credit Agreement and/or any other Loan
Document indicates that it is not applicable in regards to the New Tranche B
Loans and/or Tranche B Obligations or otherwise solely references the Loans as
applicable thereto, such representations, warranties, covenants and/or other
provisions shall be generally applicable to the Loans and New Tranche B Loans
(and other Tranche B Obligations).

(c) Appendix 3. The Credit Agreement is hereby amended by deleting Appendix 3
therefrom in its entirety and by substituting the attached Appendix 3 in lieu
thereof, which sets forth the agreements of the Borrower, the other Credit
Parties, the Tranche B Lenders and the Administrative Agent with respect to the
conditions precedent to making New Tranche B Loans and such Appendix 3 is hereby
incorporated into the Credit Agreement and made a part thereof (and the terms of
Appendix 3 shall be treated for all purposes as if they are terms of the Credit
Agreement itself).

(d) New Tranche B Loans. Subject to the terms and conditions set forth herein,
each Tranche B Lender with a Tranche B Commitment hereunder agrees to make a New
Tranche B Loan to the Borrower on the Eighth Amendment Effective Date in a
principal amount equal to its Tranche B Commitment listed on Schedule 1-B
attached hereto, which amount shall be made available to the Administrative
Agent in immediately available funds in accordance with Appendix 2 to the Credit
Agreement and the Credit Agreement (as amended hereby). The “Tranche B
Commitment” of each Tranche B Lender will be the amount set forth opposite such
Tranche B Lender’s name on Schedule 1-B attached hereto. On the Eighth Amendment
Effective Date, the proceeds of the New Tranche B Loans shall be applied to
prepay in full the Existing Tranche B Loans outstanding on the Eighth Amendment
Effective Date (immediately prior to the Refinancing), with the balance being
remitted to Borrower at the deposit account set forth in the Borrowing Request.

 

2



--------------------------------------------------------------------------------

(e) Tranche B Lenders. Each Tranche B Lender agrees that upon executing this
Amendment and funding its New Tranche B Loan, (i) it shall become a Tranche B
Lender for all purposes under the Credit Agreement, this Amendment and the other
Loan Documents and agrees to be bound by all of the obligations of the Tranche B
Lenders hereunder and thereunder (solely with respect to the New Tranche B
Loans) and (ii) its New Tranche B Loan shall be evidenced by and subject to the
terms and conditions set forth in the Credit Agreement (as amended hereby) and
the other Loan Documents. Upon consummation of the Refinancing and receipt by
each Tranche B Lender of all amounts outstanding in regards to its Existing
Tranche B Loan, such Lender shall no longer be a Tranche B Lender under the
Credit Agreement and the other Loan Documents for any purpose unless it has made
(or otherwise acquires) a New Tranche B Loan (provided that the provisions of
the Credit Agreement with respect to indemnification, confidentiality,
reimbursement of costs and expenses, increased costs and break funding payments
shall survive for the benefit of each Tranche B Lender in respect of such
Lender’s Existing Tranche B Loans and all of the obligations of each such
Tranche B Lender under Section 8.8 of the Credit Agreement in respect of such
Lender’s Existing Tranche B Loans shall survive in regards to the
indemnification obligations which arose while such Existing Tranche B Loans were
outstanding). The proceeds of the New Tranche B Loans and the Tranche B Exit Fee
(as defined in the Credit Agreement immediately prior to giving effect to this
Amendment) payable on account of the Existing Tranche B Loans shall be payable
and/or distributed, as applicable, in accordance with the Cashless Roll Letter
(as defined in Appendix 3).

(f) Requisite Lenders; Requisite Tranche B Lenders. If all amounts outstanding
on account of the Advances are paid in full (other than any indemnification
obligations not yet due), then each reference to the phrase “Requisite Lenders
and Requisite Tranche B Lenders” shall be deemed to be automatically deleted and
replaced with “Requisite Tranche B Lenders” without any further modification,
notice or other action by the Administrative Agent, Lenders or Credit Parties.
If all amounts outstanding on account of the New Tranche B Loans are paid in
full (other than any indemnification obligations not yet due), then each
reference to the phrase “Requisite Lenders and Requisite Tranche B Lenders”
shall be deemed to be automatically deleted and replaced with “Requisite
Lenders” without any further modification, notice or other action by the
Administrative Agent, Lenders or Credit Parties.

(g) Section 2.8(a)(i) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(a) (i) Subject to Section 2.8(a)(ii) below, at any time and from time to time,
the Borrower, at its option, may repay the Obligations (excluding Tranche B
Obligations), in whole or in part. Each such repayment shall include all accrued
and unpaid interest on the portion of the Obligations (excluding Tranche B
Obligations) being repaid (including, but not limited to, outstanding PIK
Interest) through the Repayment Date and the Repayment Premium due in connection
with such repayment pursuant to Section 2.8(a)(v) below; provided that each
partial repayment shall be in an amount that is an integral multiple of $100,000
and not less than $100,000 or, if less, the outstanding principal amount of the
Obligations (excluding Tranche B Obligations). Amounts to be applied pursuant to
this Section 2.8(a)(i) to the repayment of Loans shall be applied to the
outstanding Loans, (i) first, towards payment of either the Applicable Premium
or Repayment Premium which is due in connection with such repayment,
(ii) second, towards payment of interest then outstanding (including, but not
limited to, any outstanding PIK Interest) and fees (other than the Applicable
Premium or Repayment Premium) then due hereunder on account of the Loans, and
(iii) third, towards payment of principal then outstanding hereunder, with all
such amounts distributed ratably among the parties entitled thereto in
accordance with the amounts of principal, interest and fees then owed to such
parties.”.

 

3



--------------------------------------------------------------------------------

(h) Section 2.8(e) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(e) JV Distributions. Not later than one (1) Business Day following the receipt
of any cash Dividends or other distributions by any Credit Party in respect of
any Credit Party’s ownership of the JV Interests, the Borrower shall make
repayments of any outstanding Obligations in accordance with Sections 2.8(h) in
an aggregate principal amount equal to 100% of such cash Dividends or other
distributions, provided, however, that (i) the Borrower shall only be required
to make such repayment after a Credit Party has received aggregate cash
Dividends or other distributions totaling in excess of $250,000 in respect of
any Credit Party’s ownership of the JV Interests and (ii) no such repayment
shall be required under this Section 2.8(e) to the extent that such Dividends or
other distributions are intended to be used by Borrower or the applicable Credit
Party to pay Taxes attributable to such JV Interests that are owed by the
Borrower or the applicable Credit Party and such Dividends and distributions are
in fact so used.”

(i) Section 2.8(g) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(g) Equity Issuances. No later than five (5) Business Days following the date
of receipt by the Borrower of any Net Equity Proceeds, the Borrower shall prepay
any outstanding Obligations in accordance with Sections 2.8(h) of the Credit
Agreement in an aggregate amount equal to 75% (the “Equity Percentage”) of such
Net Equity Proceeds.

(j) Section 2.8(h) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(h) Application of Repayments.

(i) Subject to the provisions of this Section 2.8(h), prior to any optional or
mandatory prepayment hereunder, the Borrower shall specify the amount of such
prepayment in the notice of such prepayment pursuant to Section 2.8(h)(iii).

 

4



--------------------------------------------------------------------------------

(ii) All amounts to be applied to the Obligations pursuant to Section 2.8(c)
through (g) shall be applied (a) first, to the repayment of New Tranche B Loans
and other Tranche B Obligations until the Tranche B Obligations are paid in
full, and (b) second, to the repayment of the Loans and other Obligations then
outstanding. Amounts to be applied pursuant to clause (a) of this
Section 2.8(h)(ii) to the repayment of Tranche B Obligations shall be applied
(1) first, towards payment of interest (including, but not limited to, any
outstanding PIK-B Interest) and fees then due in respect of New Tranche B Loans,
(2) second, towards payment of principal of New Tranche B Loans then outstanding
hereunder until paid in full, and (3) third, towards payment of the Tranche B
Exit Fee, with all such amounts distributed ratably among the Tranche B Lenders
in accordance with the amounts of principal, interest and fees then due to such
Tranche B Lenders. Amounts to be applied pursuant to clause (b) of this
Section 2.8(h)(ii) to the repayment of Loans and other Obligations (excluding
Tranche B Obligations) shall be applied to the outstanding Loans and other
Obligations (excluding Tranche B Obligations), (x) first, towards payment of
either the Applicable Premium or Repayment Premium which is due in connection
with such repayment, (y) second, towards payment of interest (including, but not
limited to, any outstanding PIK Interest) and fees (other than the Applicable
Premium or Repayment Premium) then due hereunder, and (z) third, towards payment
of principal of the Loans and other Obligations then outstanding hereunder, with
all such amounts distributed ratably among the parties entitled thereto in
accordance with the amounts of principal, interest and fees then due to such
parties.

(iii) Notice of Repayment. If the Borrower is required to make a repayment
pursuant to Sections 2.8(c), (d), (e), (f) or (g), the Borrower shall notify the
Administrative Agent by written notice of any repayment hereunder, not later
than 11:00 a.m., New York City time, one (1) Business Day before the date of
repayment. Each such notice shall specify the repayment date, the principal
amount of the Loans or New Tranche B Loans to be repaid, the amount of accrued
interest due in connection therewith and, with respect to the Loans, any
Repayment Premium or Applicable Premium, if applicable, and with respect to the
Tranche B Loans, any Tranche B Exit Fee. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Such notice to the Lenders may be by electronic communication. Each
such repayment of any or all of the Loans or New Tranche B Loans shall be
applied according to Section 2.8(h). Repayments shall be accompanied by accrued
interest to the extent required by Section 2.05 of Appendix 2 and Section 2.6.”

(k) Section 2.8(i) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(i) Intentionally Omitted.”

 

5



--------------------------------------------------------------------------------

(l) Section 2.9(a) of the Credit Agreement is hereby deleted and replaced with
the following:

“(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement, the Loans or New
Tranche B Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other recipient of making, converting to, continuing or
maintaining any Loan or New Tranche B Loans or of maintaining its obligation to
make any such Loan or such New Tranche B Loans, or to reduce the amount of any
sum received or receivable by such Lender, or other recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
or other recipient, the Borrower will pay to such Lender or other recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or other recipient, as the case may be, for such additional costs
incurred or reduction suffered.”

(m) Section 2.9(b) of the Credit Agreement is hereby deleted and replaced with
the following:

“(b) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Loans or New Tranche B Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.”

 

6



--------------------------------------------------------------------------------

(n) The first sentence of Section 2.10 (Breakage Payments) of the Credit
Agreement is hereby deleted and replaced with the following sentence:

“In the event of the failure to borrow or prepay any Loan or New Tranche B Loan
on the date specified in any notice delivered pursuant hereto then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
(but excluding consequential damages and loss of anticipated profits), if any,
attributable to such event.”

(o) Section 2.11(b) of the Credit Agreement is hereby deleted and replaced with
the following:

“(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the priorities set
forth in Section 7.6 in the case of proceeds received by the Administrative
Agent in respect of any sale of, collection from or realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies) (i) first, towards payment of either the Applicable Premium or
Repayment Premium which is due in connection with any repayment, (ii) second,
towards payment of interest (including, but not limited to, any outstanding PIK
Interest and PIK-B Interest) and fees (other than the Applicable Premium or
Repayment Premium) then due with respect to the Loans and the New Tranche B
Loans hereunder, and (iii) third, towards payment of principal then due
hereunder with respect to the Loans and the New Tranche B Loans, with all such
amounts distributed ratably among the parties entitled thereto in accordance
with the amounts of principal, interest and fees then due to such parties.”

(p) Section 2.11(c) of the Credit Agreement is hereby deleted and replaced with
the following:

“(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans or New Tranche B Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans or New Tranche B Loans, as applicable, of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans or New Tranche B
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or New Tranche B Loans to any assignee or participant, other than
to any Credit Party or its Affiliates (as to which the provisions of this
paragraph shall apply). Each Credit Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. If under applicable Debtor Relief Law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.11(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights to which the Secured Party is entitled under this
Section 2.11(c) to share in the benefits of the recovery of such secured claim.”

 

7



--------------------------------------------------------------------------------

(q) The last sentence of Section 2.11(d) of the Credit Agreement is hereby
amended to add “and Requisite Tranche B Lenders” immediately after “Requisite
Lenders” set forth therein.

(r) Section 2.12(d) of the Credit Agreement is hereby amended to add “and
Requisite Tranche B Lenders” immediately after “Requisite Lenders” set forth
therein

(s) The first sentence of Section 2.13(a) (Mitigation of Obligations) of the
Credit Agreement is hereby deleted and replaced with the following sentence:

“If any Lender requests compensation under Section 2.9, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans and New Tranche B Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.9
or 2.12, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous in any material respect to such Lender.”

(t) Clause (ii) of Section 2.13(b) (Replacement of Lenders) of the Credit
Agreement is hereby deleted and replaced with the following clause:

“(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and New Tranche B Loans, accrued interest
thereon, accrued fees and and all other amounts payable to it hereunder
(assuming for this purpose that the Loans and New Tranche B Loans owing to such
Lender were being prepaid) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);”

(u) Section 2.14(a)(i) of the Credit Agreement is hereby amended to add “and
Requisite Tranche B Lenders” immediately after “Requisite Lenders” set forth
therein.

 

8



--------------------------------------------------------------------------------

(v) Section 4.8(a) of the Credit Agreement is hereby amended by deleting the
last sentence of such Section and substituting the following sentence in lieu
thereof: “The proceeds of New Tranche B Loans will be used by Borrower for the
purposes described in Section 5.9.”

(w) The first sentence of Section 4.8(c) of the Credit Agreement is hereby
deleted and replaced with the following sentence:

“No proceeds of any Loan or New Tranche B Loan will be used, whether directly or
indirectly and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of Regulation T, U or X or any other provisions of the
regulations of the Federal Reserve Board.”

(x) Section 4.18 (Solvency) of the Credit Agreement is hereby deleted and
replaced with the following:

“Solvency. After giving effect to (a) the Loans and New Tranche B Loans, (b) the
consummation of the transactions contemplated by this Agreement and the
amendments hereto and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Credit Parties and their Subsidiaries, taken
as a whole, are Solvent.”

(y) Section 4.24 (Foreign Assets Control Regulations) of the Credit Agreement is
hereby amended by deleting the phrase “or Tranche B Loans” therefrom and
substituting “or New Tranche B Loans” in lieu thereof.

(z) Section 4.25 (Anti-Terrorism Law) of the Credit Agreement is hereby amended
by deleting the phrase “or Tranche B Loans” in each instance in which it is
referenced therein and substituting, in each instance, the phrase “or New
Tranche B Loans” in lieu thereof.

(aa) Article 5 of the Credit Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” immediately after each reference to “Requisite
Lenders” set forth therein.

(bb) Section 5.4(c) of the Credit Agreement is hereby amended by deleting the
phrase “or Tranche B Loans” in each instance in which it is referenced therein
and substituting, in each instance, the phrase “or New Tranche B Loans” in lieu
thereof.

(cc) Section 5.9 (Use of Proceeds) of the Credit Agreement is hereby amended by
deleting the last sentence of such Section and substituting the following
sentence in lieu thereof: “Borrower shall use the proceeds of New Tranche B
Loans to prepay in full the Existing Tranche B Loans, to make payments when due
under the Target Purchase Agreement (as defined in the Seventh Amendment), to
consummate Acquisitions permitted hereunder and for working capital and general
corporate purposes.”

 

9



--------------------------------------------------------------------------------

(dd) The first sentence of Section 5.11 (Further Assurances; Cure of Title
Defects) of the Credit Agreement is hereby deleted and replaced with the
following sentence:

“Each Credit Party shall cure promptly any defects in the creation and issuance
of the Loans, New Tranche B Loans or any Notes and the execution and delivery of
the Security Instruments and this Agreement.”

(ee) Article 6 of the Credit Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” immediately after each reference to “Requisite
Lenders” set forth therein other than in regards to the reference to “Requisite
Lenders” set forth in Sections 6.7(g)(iv) and 6.7(k)(iv).

(ff) Section 6.1 (Liens, Etc.) of the Credit Agreement is hereby amended by
deleting the following therefrom: “and (m) any Liens on cash collateral and the
Segregated Account securing Debt under the Compass LC Facility to the extent
such Debt is permitted to be incurred under Section 6.2(l) of this Agreement;
provided that at any time an Event of Default exists and the Borrower shall have
pledged cash collateral in an amount greater than 105% of the letter of credit
exposure then outstanding under the Compass LC Facility at such time (the
“Excess Funds”), upon notice from the Requisite Lenders and Requisite Tranche B
Lenders, the Borrower shall, within seven (7) Business Days thereof, cause the
transfer of such Excess Funds from the Segregated Account into one of Borrower’s
Deposit Accounts subject to an account control agreement in favor of the Agent.”

(gg) Section 6.2 (Debts, Guarantees, and Other Obligations) of the Credit
Agreement is hereby amended by deleting the semicolon at the end of clause
(k) thereof, adding a period after clause (k) thereof, and deleting clause
(l) in its entirety therefrom.

(hh) Section 6.7(g) (Investments) of the Credit Agreement is hereby amended by
deleting clause (v) therefrom, and substituting the following in lieu thereof:
“(v) with the proceeds of New Tranche B Loans, in accordance with the Eighth
Amendment;”

(ii) Section 6.7(k)(iv) (Investments) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

“(iv) with the prior written consent of (x) the Requisite Lenders, at their sole
and absolute discretion, with the proceeds of the Loans and (y) the Requisite
Tranche B Lenders, at their sole and absolute discretion, with the proceeds of
the New Tranche B Loans;”

 

10



--------------------------------------------------------------------------------

(jj) Section 6.13 (Use of Proceeds) of the Credit Agreement is hereby deleted
and replaced with the following:

“6.13 Use of Proceeds. No Credit Party will permit the proceeds of any Loans or
New Tranche B Loans to be used for any purpose other than those permitted by
Section 5.9. No Credit Party will engage in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No Credit Party nor any Person acting on behalf of such Credit
Party has taken or shall take, nor permit any of the Credit Parties to take any
action which might cause any of the Loan Documents to violate Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of the Loans or New Tranche B Loans to purchase or carry any margin stock in
violation of Regulation T, U or X.”

(kk) Section 6.18 (Anti-Terrorism; Anti Money Laundering) of the Credit
Agreement is hereby amended by deleting clause (c) therefrom and substituting
the following in lieu thereof: “(c) Cause or permit any of the funds of such
Credit Party that are used to repay Tranche B Obligations to be derived from any
unlawful activity with the result that the making of New Tranche B Loans would
be in violation of law.”

(ll) Section 6.19 (Embargoed Person) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“6.19 Embargoed Person. No Credit Party shall cause or permit (a) any of the
funds or properties of the Credit Parties that are used to repay the Loans or
New Tranche B Loans to constitute property of, or be beneficially owned directly
or indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on the “List of Specially Designated Nationals and Blocked Persons” (the “SDN
List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
executive order or regulation promulgated thereunder with the result that the
investment in the Credit Parties (whether directly or indirectly) is prohibited
by law, or the Loans or New Tranche B Loans made by the Lenders would be in
violation of law, the executive order, any related enabling legislation or any
other similar executive orders (collectively, “Executive Orders”), or (2) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Credit Parties, with the result that the investment in the
Credit Parties (whether directly or indirectly) is prohibited by law or the
Loans or New Tranche B Loans are in violation of law.”

(mm) Section 6.20(a) of the Credit agreement is deleted in its entirety and the
following is substituted therefor: “(a) the prepayment of the Loans and/or New
Tranche B Loans in accordance with the terms of this Agreement,”.

(nn) Section 6.25(B) (JV Holding Sub) of the Credit Agreement is hereby amended
by deleting the phrase “(other than any Tranche B Obligations)” therefrom.

 

11



--------------------------------------------------------------------------------

(oo) Article 7 of the Credit Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” immediately after each reference to “Requisite
Lenders” set forth therein.

(pp) Section 7.6 (Application of Proceeds) of the Credit Agreement is hereby
deleted and replaced with the following:

“Section 7.6 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property (excluding the identifiable proceeds of
the New Tranche B Loans) actually received by Administrative Agent pursuant to
this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Security Instrument or any other agreement with any Credit
Party which secures any of the Obligations, shall be applied in the following
order:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than the principal amount of the Loans
and New Tranche B Loans) and any fees, premiums and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations; and

 

12



--------------------------------------------------------------------------------

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in foregoing clauses (a) through (d) of this Section 7.6, the Credit
Parties shall remain liable, jointly and severally, for any deficiency.

From and during the continuance of any Event of Default, any identifiable
proceeds of the New Tranche B Loans actually received by Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with any
Credit Party which secures any of the Obligations, shall be applied in the
following order:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all other amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith
to which the Secured Parties are entitled to reimbursement pursuant to the terms
of any Loan Documents, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) immediately above, to the payment in full in cash, pro rata, of interest and
other amounts constituting Tranche B Obligations (other than the principal
amount of the New Tranche B Loans) and any fees, premiums and any interest
accrued on the New Tranche B Loans, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of
Tranche B Obligations;

 

13



--------------------------------------------------------------------------------

(e) Fifth, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal on the Loans) and any
fees, premiums and any interest accrued thereon, in each case, equally and
ratably in accordance with the respective amount thereof then due and owing;

(f) Sixth, to the payment in full in cash, pro rata, of principal amount of the
Loans and any premium thereon and any interest accrued thereon; and

(g) Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in the immediately foregoing clauses (a) through (f) of this
Section 7.6, the Credit Parties shall remain liable, jointly and severally, for
any deficiency.”

(qq) Article 8 of the Credit Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” immediately after each reference to “Requisite
Lenders” set forth therein.

(rr) Section 8.8 (Indemnification) of the Credit Agreement is deleted in its
entirety and replaced with the following:

“Section 8.8 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY ANY CREDIT
PARTY AND WITHOUT LIMITING THE OBLIGATION OF THE CREDIT PARTIES TO DO SO),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION 8.8 (OR, IF INDEMNIFICATION IS
SOUGHT AFTER THE DATE UPON WHICH ALL COMMITMENTS SHALL HAVE TERMINATED AND THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH
OUTSTANDING LOANS, NEW TRANCHE B LOANS AND COMMITMENTS AS IN EFFECT IMMEDIATELY
BEFORE SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, FINES, PENALTIES, ACTIONS, CLAIMS, JUDGMENTS, SUITS,
LITIGATION, INVESTIGATIONS, INQUIRIES OR PROCEEDINGS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH AT ANY TIME (WHETHER BEFORE
OR AFTER THE PAYMENT OF THE LOANS OR NEW TRANCHE B LOANS) MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT, THE COMMITMENTS OR ANY

 

14



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT, THE COMMITMENTS OR ANY OTHER LOAN DOCUMENT (INCLUDING IN
ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE CONTRIBUTORY OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR ANY
RELATED PERSON), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY
LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, CLAIMS, SUITS, LITIGATIONS, INVESTIGATIONS,
INQUIRIES OR PROCEEDINGS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT,
OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE)
OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT ADMINISTRATIVE AGENT IS
NOT REIMBURSED FOR SUCH BY ANY CREDIT PARTY. To the extent that the indemnity
obligations provided in this Section 8.8 are for the benefit of the
Administrative Agent as the named secured party under the Liens granted under
the Security Instruments, each Lender hereby agrees that if such Lender ceases
to be a Lender hereunder but Obligations owing to such Lender or an Affiliate of
such Lender continue to be secured by such Liens, then such Lender shall
continue to be bound by the provisions of this Section 8.8 until such time as
such Obligations have been satisfied or terminated in full and subject to the
terms of the last sentence of Section 10.9. The agreements in this Section 8.8
shall survive the payment of the Loans, New Tranche B Loans and all other
amounts payable hereunder.”

(ss) Article 9 of the Credit Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” immediately after each reference to “Requisite
Lenders” set forth therein.

 

15



--------------------------------------------------------------------------------

(tt) Section 9.1 (The Guarantee) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“9.1 The Guarantee. The Guarantors (including the JV Holding Sub) hereby,
jointly and severally, guarantee, as primary obligors and not as a surety, to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to the Borrower, on New Tranche B Loans made by
Tranche B Lenders to the Borrower, and any Notes held by each Lender, and all
other Obligations from time to time owing to the Secured Parties by any Credit
Party under any Loan Document (such obligations being herein collectively called
the “Guaranteed Obligations”). The Guarantors (including JV Holding Sub) hereby,
jointly and severally, agree that if the Borrower or other Guarantors shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, such Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.”

(uu) Section 10.1 (Amendments, Etc.) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

“10.1 Amendments, Etc. Notwithstanding anything to the contrary contained
herein, no amendment or waiver of any provision of this Agreement, any Notes, or
any other Loan Document, nor consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by (i) so long as any Tranche B Obligations (other than any
indemnification obligations not yet due) and any other Obligations (other than
any indemnification obligations not yet due) are outstanding, the Requisite
Lenders, Requisite Tranche B Lenders, and each Credit Party, (ii) at any time
when no Tranche B Obligations (other than any indemnification obligations not
yet due) are outstanding, the Requisite Lenders and each Credit Party, and
(iii) at any time when no Obligations (excluding Tranche B Obligations) (other
than any indemnification obligations not yet due) are outstanding, the Requisite
Tranche B Lenders and each Credit Party, and then, in each case, such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver, or
consent shall, unless in writing and signed by each Lender affected thereby, do
any of the following:

(a) reduce the principal of, or interest on, or any fees or other amounts
payable hereunder or under any other Loan Document,

(b) postpone any date fixed for any payment of principal of, or interest on, or
any fees or other amounts payable hereunder or under any other Loan Document or
extend the Maturity Date or the Availability Period,

 

16



--------------------------------------------------------------------------------

(c) change the percentage of Lenders which shall be required for Lenders or any
of them to take any action hereunder or under any other Loan Document,

(d) amend Section 2.8(h)(ii), Section 2.9, Section 2.10, Section 2.11(b) or (c),
Section 2.12, Section 2.13, Section 2.14, Article III, Section 7.6, Section 8.8
or this Section 10.1 or the definition of “Pro Rata Share”,

(e) amend the definition of “Requisite Lenders”, “Defaulting Lender,” or
“Requisite Tranche B Lenders,”

(f) release any Guarantor from its obligations under any Guarantee other than as
a result of a transaction permitted hereby,

(g) release Liens on the JV Interests in favor of the Administrative Agent
except for (i) the sale thereof sold as permitted by this Agreement or
(ii) releases of the Lien on the JV Interests in favor of the Administrative
Agent as permitted under Section 8.10(c), or

(h) amend the definition of “Secured Parties” or the definition of “Obligations”
in this Agreement or any such corresponding terms in any other Loan Document;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

provided, further, that (i) no amendment, waiver, or consent shall, unless in
writing and signed by Lenders holding 66.66% of the unfunded Commitments and
outstanding Loans and New Tranche B Loans, release any item of Collateral from
the Liens of the Loan Documents except for (A) Collateral that is sold,
transferred or otherwise disposed of as permitted by this Agreement,
(B) releases of Collateral as permitted under Section 8.10(c), (C) releases of
Excluded Collateral and (D) releases of all or substantially all of the
Collateral, which shall require the consent of Lenders holding 100% of the
unfunded Commitments and outstanding Loans and New Tranche B Loans and
(ii) without limiting the provisions set forth in clauses (a) through (h) of
this Section 10.1 which shall remain applicable in regards to the subject matter
thereof, Appendix 2 and Appendix 3 to the Credit Agreement may only be amended
with the consent of the Requisite Tranche B Lenders and the Credit Parties
unless such amendment adversely affects the rights or duties of the
Administrative Agent thereunder, under this Agreement or any other Loan
Document, in which case the written consent of the Administrative Agent is
required to be obtained.

 

17



--------------------------------------------------------------------------------

(vv) Section 10.2(a) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“(a) All notices and other communications shall be in writing and, except as
otherwise provided in this Agreement, delivered by messenger, United States
certified mail, return receipt requested, facsimile or other electronic
transmission, or a nationally recognized overnight courier, at the address for
the appropriate party specified in Schedule II or at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, facsimile or electronically
delivered, or hand delivered or delivered by a nationally recognized overnight
courier, be effective when received if mailed, when facsimile is completed and
when confirmed by the sender’s facsimile machine confirmation, or when delivered
by such messenger or courier, respectively, except that notices and
communications to Administrative Agent pursuant to Article II and Article VIII
of the Credit Agreement and Appendix 2 to the Credit Agreement shall not be
effective until received by Administrative Agent.”

(ww) Clause (ii) of Section 10.4(b) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted therefor: “(ii) in connection with
the Loans and/or New Tranche B Loans made, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and/or New Tranche B Loans.”

(xx) Section 10.6(b)(i)(B) of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor: “(B) the amount of the Loans or
New Tranche B Loans of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be, if to an entity other than a Lender or an
Approved Fund, not less than $1,000,000 (or, if less, the entire remaining
amount of the assigning Lender’s Loans or New Tranche B Loans) and shall be, if
not assigned in full, an integral multiple of $1,000,000 in excess thereof,”.

(yy) Section 10.6(b)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(ii) If any Assignor desires to sell any portion of its Pro Rata Share of the
Loans or Commitments (and its Pro Rata share of the Warrants), and/or New
Tranche B Loans, to any Person (other than to a Lender or an Approved Fund)
while the Obligations or any Commitments are outstanding, then such Lender shall
first deliver a written offer letter (the “Offer Letter”) to the Borrower and
the other Lenders and/or Holders (collectively, the “Other Lenders”) notifying
them of its desire to sell a portion of its Pro Rata Share of the Loans or
Commitments (and its Pro Rata share of the Warrants), and/or New Tranche B
Loans, and indicating the exact amount of Loans and Warrants (or underlying
Warrant Shares (as defined in the Warrant Issuance Agreement)), and/or New
Tranche B Loans, desired to be sold by the Assignor (collectively, the “Offered
Loans”). Upon receipt of the Offer Letter, the Other Lenders (or any of them)
shall have three (3) Business Days to elect to make an offer to collectively
purchase all of the Offered Loans for cash by delivering a written notice of an
offer to the Assignor (the “Offer”).

 

18



--------------------------------------------------------------------------------

The Offer shall set forth the purchase price (the “Loans Offer Price”) for all
of the Offered Loans that the Other Lender(s) making the Offer (the “Offering
Lenders”) desire(s) to purchase, which Loans Offer Price shall, in the event the
Offering Lenders do not propose the same Loans Offer Price, be determined by
holders of a majority of (x) with respect to a sale of any portion of the Loans,
the principal amount of the Loans then outstanding held by the Offering Lenders
and (y) with respect to a sale of any New Tranche B Loans, the principal amount
of New Tranche B Loans then outstanding held by the Offering Lenders. The
Assignor will then have ten (10) days from its receipt of the Offer to notify
the Other Lenders in writing of its acceptance or rejection of the Offer. If no
such acceptance or rejection notice is given by the Assignor, then the Assignor
shall be deemed to have rejected the Offer. In the event that the Assignor
accepts the Offer, any Offering Lender and any Other Lender that desires to
purchase a portion of the Offered Loans, shall have the right to purchase a
portion of the Offered Loans on the terms and conditions set forth in the Offer
that was accepted by the Assignor and shall thereafter be deemed to be an
“Offering Lender” for all purposes hereunder, and the accepted Offer shall be
deemed made on a pro rata basis among such Offering Lenders and Other Lenders on
the basis of their pro rata ownership (together with their Affiliates) of
(x) with respect to a sale of any portion of the Loans, the principal amount of
the Commitments (or if no Commitments are outstanding, the principal amount of
the Loans) prior to such Offer, and (y) with respect to a sale of New Tranche B
Loans, the principal amount of New Tranche B Loans prior to such Offer. The
closing of the purchase of the Offered Loans by the Offering Lenders (including
any additional Other Lenders that desire to participate in such Offer) shall
occur within thirty (30) days after the Assignor’s acceptance of the Offer at
the offices of the Borrower or as otherwise mutually agreed by the Assignor and
the Offering Lenders (including any additional Other Lenders that desire to
participate in such Offer), with notice to the Administrative Agent. In the
event that more than one Other Lender elects to be an Assignor, then, unless
otherwise agreed by such Offering Lenders, such Offer shall be made on a pro
rata basis among such Offering Lenders on the basis of their pro rata ownership
(together with their Affiliates) of (x) with respect to a sale of any portion of
the Loans, the principal amount of the Loans prior to such Offer, and (y) with
respect to a sale of New Tranche B Loans, the principal amount of New Tranche B
Loans prior to such Offer. Notwithstanding the foregoing, in the event that the
Assignor rejects the Offer or the Offering Lenders, taken together, fail to
close such purchase within the time period provided above, then such Offered
Loans may be sold by the Assignor to a third party within 120 days after the
expiration of the applicable time period set forth above. Any such sale of
Offered Loans to a third party shall be for consideration of not less than the
Loans Offer Price and upon other terms and conditions, if any, not materially
less favorable to the purchaser than those specified in the Offer. Any Offered
Loans not sold within such 120-day period shall continue to be subject to the
requirements of a prior offer and re-sale pursuant to this Section 10.6(b)(ii).”

 

19



--------------------------------------------------------------------------------

(zz) Section 10.6(d) (The Register) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“(d) The Register. Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at its address referred to in Section 10.2(a) a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of Lenders and the
Commitments of, and principal amount of, and stated interest on, the Advances
and New Tranche B Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Administrative Agent, and Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.”

(aaa) Section 10.7(a) (Indemnification) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“EACH CREDIT PARTY SHALL, AND DOES HEREBY INDEMNIFY, ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF) AND EACH LENDER, AND EACH OFFICER, DIRECTOR, EMPLOYEE,
AGENT, ATTORNEY-IN-FACT AND AFFILIATE OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY CREDIT PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE
BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY THE
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, ANY LOAN, ANY NEW
TRANCHE B LOAN, OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY CREDIT PARTY OR ANY
OF ITS SUBSIDIARIES, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.”

 

20



--------------------------------------------------------------------------------

(bbb) Section 10.7(b) (Waiver of Damages) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

“To the fullest extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, New Tranche B Loan or the use of the proceeds
thereof. No Indemnitee referred to in Section 10.7(a) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(ccc) Exhibits; Schedules. The Credit Agreement is hereby amended by deleting
Exhibit L (Form of Tranche B Note) therefrom and substituting the form of
Exhibit L to this Amendment in lieu thereof. The Credit Agreement is hereby
amended by deleting Schedule 1-B (Tranche B Commitment) therefrom and
substituting the form of Schedule 1-B to this Amendment in lieu thereof.

3. Amendment to Pledge and Security Agreement.

(a) The Pledge and Security Agreement is hereby amended by adding “and Requisite
Tranche B Lenders” immediately after each reference to “Requisite Lenders” set
forth therein.

(b) The definition of “Excluded Property” in Section 2 of the Pledge and
Security Agreement is hereby amended by adding an “and” immediately before
clause (d) thereof, adding a period at the end of clause (d) thereof and
deleting the following from such definition:

(e) each Deposit Account, securities account or certificate of deposit
specifically pledged by the Borrower to Compass Bank in connection with the
Compass LC Facility and any cash, securities or deposits in such account, so
long as such cash collateral is specifically segregated from other Collateral
pledged by the Credit Parties and so long as the Debt under the Compass LC
Facility is permitted by the terms of the Credit Agreement

 

21



--------------------------------------------------------------------------------

(c) The preamble to Section 3 of the Pledge and Security Agreement is hereby
amended by adding “and New Tranche B Loans” after the word “Loans” set forth
therein.

(d) The definition of “Excluded Deposit Account” in Section 5.1 of the Pledge
and Security Agreement is hereby amended by adding an “and” immediately before
clause (iv) thereof, adding a period at the end of clause (iv) thereof and
deleting clause (v) therefrom.

(e) Section 7.1(c) of the Pledge and Security Agreement is hereby amended by
deleting the reference to “Loans” set forth therein and substituting “New
Tranche B Loans” in lieu thereof.

(f) The definition of “Guarantor Obligations” in the Pledge and Security
Agreement is hereby amended by deleting the following therefrom:

“provided, for the avoidance of doubt, that the JV Holding Sub’s Guarantor
Obligations shall, in no event, include or be deemed to include any of the
Company Obligations other than the Capped Guaranteed Obligations,”

and substituting the following in lieu thereof:

“provided, for the avoidance of doubt, that the JV Holding Sub’s Guarantor
Obligations shall include the Company Obligations,”

4. Amendment to Pledge Agreement.

(a) Section 2.2 of the Pledge Agreement is hereby amended by deleting the phrase
“(other than any Tranche B Obligations)” therefrom.

(b) Section 4.1(c) of the Pledge Agreement is hereby amended by adding “and
Requisite Tranche B Lenders” after the reference to “Requisite Lenders” set
forth therein.

5. Amendment to the Fifth Amendment.

(a) Section 2(a)(ii)(D) of the Fifth Amendment is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“(D) Intentionally Omitted,”

(b) Section 2(a)(ii)(E) of the Fifth Amendment is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“(E) none of the Credit Parties shall be permitted to make loans, advances, or
capital contributions to, guaranty any obligations of, or make any investment
in, or purchase or commit to purchase any stock or other securities or evidences
of Debt of or interests in NewCo other than as (x) expressly contemplated to
occur in accordance with the Target Purchase Agreement and/or the Seller
Guaranty (as defined in the Seventh Amendment) and (y) otherwise permitted under
Section 2(b) of the Seventh Amendment, and”

 

22



--------------------------------------------------------------------------------

(c) Section 2(a)(ii)(F) of the Fifth Amendment is hereby deleted in its entirety
and the following is substituted in lieu thereof:

“(F) Intentionally Omitted,”

6. Amendment to the Sixth Amendment. Section 2(d) of the Sixth Amendment is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“(d) Notwithstanding Section 6.07 and Section 6.23 of the Credit Agreement,
Borrower may (i) make up to an aggregate amount of $15 million of capital
contributions and/or loans to Texadian per year and/or (ii) pledge its Equity
Interests in Texadian to secure the obligations under the Texadian Trade
Facility.”

7. Amendment to the Seventh Amendment. Section 2(b) of the Seventh Amendment is
hereby deleted in its entirety and the following is substituted in lieu thereof:

“(b) Deposit and Refinery Startup Reimbursement. Notwithstanding any provisions
set forth in the Credit Agreement and the other Loan Documents, including,
without limitation, Section 6.7 of the Credit Agreement, the Requisite Lenders
and Requisite Tranche B Lenders hereby consent to (i) (x) the Borrower’s or
NewCo’s payment of a cash deposit of up to $25.0 million in accordance with and
upon the execution and delivery of the Target Purchase Agreement by the parties
thereto and/or (y) Borrower making a capital contribution in NewCo to enable
NewCo to make the cash deposit described in preceding clause (i)(x) provided
that such capital contribution shall not exceed an amount equal to $25 million
minus any deposit made by Borrower under clause (i)(x) of this Section 2(b), and
(ii) (x) the Borrower’s or NewCo’s payment in cash of certain refinery startup
expenses or other reimbursement amounts under the Target Purchase Agreement,
when such payments are due and payable by NewCo pursuant to the Target Purchase
Agreement, up to $25.0 million in the aggregate and/or (y) Borrower making a
capital contribution in NewCo to enable NewCo to make the payments described in
preceding clause (ii)(x) provided that such capital contribution shall not
exceed an amount equal to $25 million minus any payment made by Borrower under
clause (ii)(x) of this Section 2(b).”

8. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (d) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

 

23



--------------------------------------------------------------------------------

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

9. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. The terms of this Amendment shall not be deemed (i) a waiver
of any Default or Event of Default, (ii) a consent, waiver or modification with
respect to any term, condition, or obligation of the Borrower or any other
Credit Party in the Credit Agreement or any other Loan Document except as
expressly set forth above, (iii) a consent, waiver or modification with respect
to any other event, condition (whether now existing or hereafter occurring) or
provision of the Loan Documents except as expressly set forth above or (iv) to
prejudice any right or remedy which the Administrative Agent or any Lender may
now or in the future have under or in connection with the Credit Agreement or
any other Loan Document.

10. Conditions Precedent. This Amendment shall become effective when, and only
when, (i) all Lenders shall have executed this Amendment and received
counterparts of this Amendment, duly executed by the Borrower and each
Guarantor, and (ii) all conditions precedent set forth in Appendix 3 hereto
shall have been satisfied or waived, as provided therein.

11. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in accordance with Section 10.2 of the Credit Agreement.

 

24



--------------------------------------------------------------------------------

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Reference to Pledge and Security Agreement. From and after the effectiveness
of this Amendment, all references to the Pledge and Security Agreement shall
mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time, and each
reference in any other Loan Document to the Pledge and Security Agreement shall
mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time.

(f) Reference to Pledge Agreement. From and after the effectiveness of this
Amendment, all references to the Pledge Agreement shall mean the Pledge
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Pledge Agreement shall mean the Pledge Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(g) Reference to Fifth Amendment. From and after the effectiveness of this
Amendment, all references to the Fifth Amendment shall mean the Fifth Amendment
as amended hereby and as hereafter modified, amended, restated or supplemented
from time to time, and each reference in any other Loan Document to the Fifth
Amendment shall mean the Fifth Amendment as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time.

(h) Reference to Sixth Amendment. From and after the effectiveness of this
Amendment, all references to the Sixth Amendment shall mean the Sixth Amendment
as amended hereby and as hereafter modified, amended, restated or supplemented
from time to time, and each reference in any other Loan Document to the Sixth
Amendment shall mean the Sixth Amendment as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time.

(i) Reference to Seventh Amendment. From and after the effectiveness of this
Amendment, all references to the Seventh Amendment shall mean the Seventh
Amendment as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Seventh Amendment shall mean the Seventh Amendment as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

 

25



--------------------------------------------------------------------------------

(j) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(k) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(l) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(m) Ratification. Notwithstanding the effectiveness of this Amendment and the
transactions contemplated hereby, each Credit Party acknowledges and agrees
that, (i) each Loan Document to which it is a party is hereby confirmed and
ratified and shall remain in full force and effect according to its respective
terms (other than as expressly amended hereby) and (ii) the Security Instruments
do, and all of the Collateral does, and in each case shall continue to, secure
the payment of all Obligations and the Secured Obligations (as defined in the
Pledge and Security Agreement) on the terms and conditions set forth in the
Security Instruments, and hereby ratifies the security interests granted by it
pursuant to the Security Instruments.

(n) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(o) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders and Requisite Tranche B Lenders, which
consent may be withheld or given in each such Lender’s sole discretion.

(p) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

 

26



--------------------------------------------------------------------------------

(q) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Eighth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:   /s/ R. Seth Bullock  

R. Seth Bullock

 

Chief Financial Officer

GUARANTORS:

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

 

 

By: PAR PETROLEUM CORPORATION,

a Delaware corporation, as Sole Member of

each of the foregoing companies

  By:   /s/ R. Seth Bullock    

R. Seth Bullock

   

Chief Financial Officer

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JEFFERIES FINANCE LLC

By:   /s/ J. Paul McDonnell

Name: J. Paul McDonnell

Title: Managing Director

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDERS (EACH EXECUTING WITH RESPECT TO ITS LOANS AND TRANCHE B LOANS):

WB DELTA, LTD.,

as a Lender

By:   /s/ Mark Strefling

Name: Mark Strefling

Title: Director

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a Lender By:   /s/ Jon Wasserman Name:
Jon Wasserman Title: Vice President

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

WATERSTONE OFFSHORE ER FUND, LTD., as a Lender By: Waterstone Capital
Management, L.P.   By:   /s/ Jeffrey C. Erb

  Name:   Jeffrey C. Erb   Title:   General Counsel PRIME CAPITAL MASTER SPC,
GOT WAT MAC SEGREGATED PORTFOLIO, as a Lender By: Waterstone Capital Management,
L.P.

  By:   /s/ Jeffrey C. Erb

  Name:   Jeffrey C. Erb   Title:
  General Counsel

WATERSTONE MARKET NEUTRAL MAC51, LTD.,

as a Lender

By: Waterstone Capital Management, L.P.

  By:   /s/ Jeffrey C. Erb

  Name:   Jeffrey C. Erb   Title:   General Counsel WATERSTONE MARKET NEUTRAL
MASTER FUND, LTD., as a Lender By: Waterstone Capital Management, L.P.

  By:   /s/ Jeffrey C. Erb

  Name:   Jeffrey C. Erb   Title:   General Counsel WATERSTONE MF FUND, LTD., as
a Lender By: Waterstone Capital Management, L.P.

  By:   /s/ Jeffrey C. Erb

  Name:   Jeffrey C. Erb   Title:   General Counsel

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

NOMURA WATERSTONE MARKET NEUTRAL FUND LTD., as a Lender By: Waterstone Capital
Management, L.P.   By:   /s/ Jeffrey C. Erb   Name: Jeffrey C. Erb   Title:
General Counsel

WATERSTONE OFFSHORE BLR FUND, LTD.,

as a Lender

By: Waterstone Capital Management, L.P.   By:   /s/ Jeffrey C. Erb   Name:
Jeffrey C. Erb   Title: General Counsel

WATERSTONE DISTRESSED OPPORTUNITIES BLR FUND, LTD.,

as a Lender

By: Waterstone Capital Management, L.P.   By:   /s/ Jeffrey C. Erb   Name:
Jeffrey C. Erb   Title: General Counsel

WATERSTONE OFFSHORE AD BLR FUND LTD.,

as a Lender

By: Waterstone Capital Management, L.P.   By:   /s/ Jeffrey C. Erb   Name:
Jeffrey C. Erb   Title: General Counsel

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC, as a Lender

By: Highbridge Capital Management, LLC,

as Trading Manager

By:   /s/ Jonathan Segal Name: Jonathan Segal Title: Managing Director

 

Signature Page to Eighth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

APPENDIX 1-A

NEW DEFINED TERMS

“Eighth Amendment” means that certain Eighth Amendment to Delayed Draw Term Loan
Credit Agreement and Omnibus Amendment Agreement dated June 24, 2013, among
Borrower, the other Credit Parties thereto, Lenders, and the Administrative
Agent.

“Eighth Amendment Effective Date” means June 24, 2013.

“Elevated PIK-B Interest” has the meaning assigned to such term in
Section 2.05(a)(ii) in Appendix 2.

“Initial PIK-B Interest” has the meaning assigned to such term in
Section 2.05(a)(i) in Appendix 2.

“Seventh Amendment” means that certain Seventh Amendment to Delayed Draw Term
Loan Credit Agreement dated June 17, 2013, among Borrower, the other Credit
Parties thereto, Lenders, and the Administrative Agent.

 

Appendix 1-A – Page 1



--------------------------------------------------------------------------------

APPENDIX 1-B

EXISTING DEFINED TERMS

“Approval” and “Consent” mean, with respect to any consent or approval sought by
any Credit Party and given by the Administrative Agent (acting at the direction
of the Requisite Lenders and/or Requisite Tranche B Lenders, as applicable) or
the Requisite Lenders and Requisite Tranche B Lenders, as applicable, the
writings executed by Administrative Agent and/or Requisite Lenders and Requisite
Tranche B Lenders, as applicable, that (a) authorize such Credit Party to take
the action for which the consent or approval is sought and (b) set forth the
conditions, if any, upon which the consent or approval is given by
Administrative Agent and/or Requisite Lenders and Requisite Tranche B Lenders,
as applicable.

“Borrowing” means any Loan and any New Tranche B Loan permitted to be made
hereunder.

“Interest Payment Date” means (i) the last Business Day of each fiscal quarter
of the Borrower during any period in which any portion of the Loans or New
Tranche B Loans are outstanding, (ii) in the case of the Loans, the Maturity
Date, and (iii) in the case of the New Tranche B Loans, the Tranche B Maturity
Date.

“Maturity Date” means, in accordance with the terms of this Agreement, the
earliest to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligations, and (ii) August 31, 2016.

“New Tranche B Loan” means each New Tranche B Loan made by the Tranche B Lenders
to the Borrower pursuant to Section 2.01 of the Appendix 2.

“Note” means a promissory note of Borrower payable to any Lender, in
substantially the form of (a) the attached Exhibit E, evidencing the
indebtedness of Borrower to such Lender resulting from Advances owing to such
Lender, and (b) the attached Exhibit L, evidencing the indebtedness of Borrower
to such Lender resulting from New Tranche B Loans owing to such Lender.

“Obligations” means (a) obligations of the Borrower and the other Credit Parties
from time to time to pay (and otherwise arising under or in respect of the due
and punctual payment of) (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding under any
Debtor Relief Law, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding) on the New Tranche B Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any proceeding under any Debtor Relief Law, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Credit Parties under this Agreement and the other Loan Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Credit Parties under or pursuant to
this Agreement and the other Loan Documents.

 

Appendix 1-B – Page 1



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, New Tranche B Loan
or Loan Document).

“Permitted Subordinated Debt” means Debt incurred by the Credit Parties;
provided that (i) such Debt shall be subordinated in right of payment to the
payment in full of the Obligations, (ii) such Debt shall be either (x) unsecured
or (y) secured by the Collateral on a junior basis (including with respect to
the control of remedies) with the Obligations, (iii) if such Debt is secured,
the holders of such Debt (or their senior representative or agent) and the
Administrative Agent (and if such Debt is secured by the JV Interests, the JV
Company Credit Facility Agent) shall be party to an intercreditor agreement
reasonably satisfactory to the Administrative Agent, (iv) such Debt shall not be
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and the terms of such guarantee shall be no more favorable to the
secured parties in respect of such Debt than the terms of the Guaranty, (v) such
Debt shall have covenants, default and remedy provisions and other terms and
conditions (other than interest, fees, premiums, funding discounts or optional
prepayment or redemption provisions) that are substantially identical to, or
less favorable to the investors providing such Debt than, those set forth in
this Agreement, (vi) the maturity date of such Debt shall be no earlier than the
date that is six (6) months after the later of the (A) Maturity Date and (B) the
Tranche B Maturity Date, and (vii) there shall be no scheduled amortization of
such Debt, and such Debt shall not be subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (except customary asset sale
or change-of-control provisions that provide for the prior repayment in full of
the Loans, the New Tranche B Loans and all other Obligations), in each case
prior to the date that is six months after the later of (A) the Maturity Date
and (B) the Tranche B Maturity Date.

“Pro Rata Share” means as to any Lender, at the relevant date of determination,
(a) with respect to the Loans, the fraction (expressed as a percentage), the
numerator of which is such Lender’s unfunded Commitment (if any) and outstanding
Loans and the denominator of which is the aggregate amount of all of the
Lenders’ unfunded Commitments and all of the outstanding Loans of the Lenders,
and (b) with respect to the New Tranche B Loans, the fraction (expressed as a
percentage), the numerator of which is the portion of New Tranche B Loans
outstanding and owed to such Tranche B Lender, and the denominator of which is
the aggregate outstanding amount of all the outstanding New Tranche B Loans of
the Tranche B Lenders.

 

 

Appendix 1-B – Page 2



--------------------------------------------------------------------------------

“Requisite Tranche B Lenders” means, (a) at any time when there are more than
two Tranche B Lenders, Tranche B Lenders holding unfunded Tranche B Commitments
and outstanding New Tranche B Loans representing more than 50% of the sum of all
unfunded Tranche B Commitments of the Tranche B Lenders and the all of
outstanding New Tranche B Loans of the Tranche B Lenders and (b) at any time
when there are one or two Tranche B Lenders, all Tranche B Lenders, provided,
however, that for purposes of determining whether there are more than two
Tranche B Lenders, a Tranche B Lender and each of its Approved Funds shall be
deemed to constitute a single Tranche B Lender and; provided further that, if
there are two or more Tranche B Lenders, the Tranche B Commitment of, and the
portion of New Tranche B Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite Tranche B
Lenders unless all Tranche B Lenders are Defaulting Lenders.

“Tranche B Commitment” means, with respect to each Tranche B Lender, the
commitment of such Tranche B Lender to fund its Pro Rata Share of New Tranche B
Loans in accordance with the provisions hereof and as set forth on Schedule I-B.
The aggregate amount of the Tranche B Commitment on the Eighth Amendment
Effective Date is $65,000,000 (before any of the New Tranche B Loans are made).

“Tranche B Lender” means a party hereto that (a) is a Lender specified on
Schedule 1-B on the Eighth Amendment Effective Date or (b) is an Eligible
Assignee that became a Tranche B Lender under this Agreement pursuant to
Section 2.13 or Section 10.6.

“Tranche B Maturity Date” means, in accordance with the terms of this Agreement,
the earliest to occur of (i) the acceleration (whether automatic or by written
notice) of any Obligations or (ii) August 31, 2016.

“Tranche B Obligations” means all Obligations relating to or arising out of or
in connection with the New Tranche B Loans or the Tranche B Commitments.

Each of the following definitions set forth in Appendix 1 to the Credit
Agreement are hereby revised by adding “and Requisite Tranche B Lenders”
immediately after each reference to “Requisite Lenders” therein: “Acceptable
Bank”, “Approved Fund”, “Defaulting Lender”, “Eligible Assignee”, “Excluded
Collateral”, “GAAP”, “JV Credit Agreement”, “Liquid Investments” and “Mortgage”.

 

Appendix 1-B – Page 3



--------------------------------------------------------------------------------

APPENDIX 2

NEW TRANCHE B LOANS

2.01 Tranche B Commitment. (a) Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Tranche
B Lender severally, and not jointly, agrees to make a New Tranche B Loan
available to the Borrower in Dollars in an aggregate principal amount not to
exceed such Tranche B Lender’s Tranche B Commitment on the Eighth Amendment
Effective Date in accordance with this Appendix 2; provided, however, (i) with
regard to each Tranche B Lender individually, the aggregate principal amount of
such Tranche B Lender’s outstanding New Tranche B Loans shall not at any time
exceed such Lender’s Tranche B Commitment (prior to being reduced as a result of
making its New Tranche B Loans), which is set forth in Schedule I-B attached
hereto, and (ii) with regard to the Tranche B Lenders collectively, the sum of
the aggregate principal amount of New Tranche B Loans made hereunder shall not
at any time exceed the Tranche B Commitment for all Tranche B Lenders (prior to
being reduced as a result of making their New Tranche B Loans). The failure of
any Tranche B Lender to make any New Tranche B Loan shall not in itself relieve
any other Tranche B Lender of its obligation to lend hereunder (it being
understood, however, that no Tranche B Lender shall be responsible for the
failure of any other Tranche B Lender to make any New Tranche B Loan required to
be made by such other Tranche B Lender). Amounts repaid or prepaid on any New
Tranche B Loans may not be reborrowed.

(b) Subject to the terms and conditions hereof, each Tranche B Lender shall make
its New Tranche B Loan on the Eighth Amendment Effective Date by wire transfer
of immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 4:00 p.m., New York City time,
and the Administrative Agent shall promptly credit and/or remit the amounts so
received to an account as directed by the Borrower in the applicable Borrowing
Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met or waived in accordance
herewith, return the amounts so received to the respective Tranche B Lenders.

(c) The Administrative Agent shall only be required to advance funds to the
Borrower with respect to New Tranche B Loans to the extent that the
Administrative Agent shall have received such funds from the Tranche B Lenders.

(d) To request New Tranche B Loans, the Borrower shall deliver, by hand delivery
or email, a duly completed and executed Borrowing Request to the Administrative
Agent and each Tranche B Lender by 12:30 pm New York City time on the Eighth
Amendment Effective Date. Each such Borrowing Request shall be irrevocable and
shall specify the following information in compliance with the foregoing
provisions of Section 2.01:

 

  (i) the aggregate amount of the New Tranche B Loans;

 

  (ii) the date on which the New Tranche B Loans are to be advanced, which shall
be the Eighth Amendment Effective Date;

 

Appendix 2 – Page 1



--------------------------------------------------------------------------------

  (iii) the location and number of Borrower’s account to which funds are to be
disbursed; and

 

  (iv) that the conditions set forth in Appendix 3 have been satisfied with
respect to the New Tranche B Loans.

(e) Promptly following receipt of the Borrowing Request for New Tranche B Loans
in accordance with this Section 2.01, the Administrative Agent shall advise each
Tranche B Lender of the details thereof.

2.02 Funding Limitations. For the avoidance of doubt, Administrative Agent shall
have no Tranche B Commitment (to make New Tranche B Loans) in its capacity as
Administrative Agent and Administrative Agent’s requirement to make New Tranche
B Loans (from the Tranche B Loan proceeds received from the Tranche B Lenders)
in accordance with the provisions hereof shall be limited to the funds that it
receives from the Tranche B Lenders (to fund such New Tranche B Loans).

2.03 Evidence of Debt; Repayment of New Tranche B Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Tranche B Lender, the unpaid principal amount of
the New Tranche B Loan of such Tranche B Lender and all other Tranche B
Obligations on the Tranche B Maturity Date (or sooner in accordance with the
provisions hereof). All payments or repayments of Tranche B Obligations shall be
made in Dollars.

(b) Each Tranche B Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Tranche B Lender resulting from the New Tranche B Loan made by such Tranche B
Lender, including the amounts of principal and interest payable and paid to such
Tranche B Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each New Tranche B Loan made hereunder; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Tranche B Lender hereunder; and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Tranche B
Lenders and each Tranche B Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded in the absence of manifest error; provided that the
failure of any Tranche B Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the New Tranche B Loans in accordance with their terms. In
the event of a conflict between records maintained by any Tranche B Lender and
the records of the Administrative Agent in respect of such matters, the records
of the Administrative Agent shall control in the absence of manifest error.

 

Appendix 2 – Page 2



--------------------------------------------------------------------------------

(e) Any Tranche B Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that New Tranche B Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Tranche B Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit L. Thereafter, New Tranche B Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.6) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered as signs).

2.04 Tranche B Exit Fee. Borrower shall pay a fee in an amount equal to 2.5% of
the aggregate Tranche B Commitments (the “Tranche B Exit Fee”), which fee is
payable pro rata to each Tranche B Lender who has a Tranche B Commitment on the
Eighth Amendment Effective Date, based on its Pro Rata Share of the Tranche B
Commitments on the Eighth Amendment Effective Date. The Tranche B Exit Fee shall
be fully-earned on the Eighth Amendment Effective Date, and is due and payable
in full in immediately available funds by Borrower on the Tranche B Maturity
Date or, if earlier, on the date on which the New Tranche B Loans shall be paid
in full, whether voluntarily or as required herein, and is nonrefundable. The
Tranche B Exit Fee shall in no way limit Borrower’s obligations to pay any other
fee, or reimburse the Administrative Agent or the Lenders for any cost or
expense, under the Loan Documents.

2.05 Interest. (a) New Tranche B Loans shall bear interest at the Borrower’s
election, subject to the terms and conditions hereof, as follows:

(i) From the Eighth Amendment Effective Date through September 29, 2013:

(A) at a rate per annum equal to nine and three quarters percent (9.75%),
payable in cash in accordance with Section 2.05(c) of this Appendix 2; or

(B) at a rate per annum equal to nine and three quarters percent (9.75%) which
shall be paid in kind and capitalized (and thereby added to principal, which
shall thereafter accrue interest) on the last day of each fiscal quarter
(“Initial PIK-B Interest”);

(ii) From and after September 30, 2013:

(A) at a rate per annum equal to fourteen and three quarters percent (14.75%),
payable in cash in accordance with Section 2.05(c) of this Appendix 2; or

(B) at a rate per annum equal to fourteen and three quarters percent
(14.75%) which shall be paid in kind and capitalized (and thereby added to
principal, which shall thereafter accrue interest) on the last day of each
fiscal quarter (“Elevated PIK-B Interest”; together with the Initial PIK-B
Interest, the “PIK-B Interest”).

The Borrower must elect the form of interest payment with respect to each
Interest Period by delivering a written notice to the Administrative Agent and
each Tranche B Lender at least thirty (30) days prior to the beginning of each
Interest Period which notice shall be irrevocable. In the absence of such an
election for any Interest Period, interest on New Tranche B Loans shall be
payable according to the election for the previous Interest Period; provided,
however, subject to Section 2.05(b) of Appendix 2, at any time after an Event of
Default shall have occurred and is continuing, the Borrower may not elect PIK-B
Interest. For the avoidance of doubt, for purposes of this Section, the Borrower
may file materials with the SEC stating its intention regarding the election of
the form of interest provided, that such filing shall not constitute notice
unless a copy of such filing is delivered to the Administrative Agent and each
Tranche B Lender. The parties hereto hereby acknowledge and agree that the
Borrower shall be deemed to have elected Initial PIK-B Interest for the Interest
Period beginning on the Eighth Amendment Effective Date.

 

Appendix 2 – Page 3



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, from and after the date that an Event of
Default shall have occurred and be continuing (including, without limitation, at
any time during an Interest Period), at the request of the Requisite Tranche B
Lenders (which such request may be made by the Administrative Agent at the
direction of the Requisite Tranche B Lenders), (i) all outstanding Tranche B
Obligations shall, to the extent permitted by applicable law, bear interest at a
rate per annum equal to 2% plus the rate otherwise applicable to such
Obligations as provided in Section 2.05(a) of Appendix 2 (the “Tranche B Default
Rate”) and (ii) all interest accrued and accruing shall be payable in cash on
demand; provided, that, from and after the occurrence of any Event of Default
under Section 7.1(e), all outstanding Tranche B Obligations shall, to the extent
permitted by applicable law, bear interest at the Tranche B Default Rate
automatically and without any notice from Administrative Agent, the Requisite
Tranche B Lenders or any other Person.

(c) Accrued interest on New Tranche B Loans pursuant to Section 2.05(a) of
Appendix 2 shall be payable in arrears on each Interest Payment Date in
accordance with Section 2.05(a) of Appendix 2; provided that (i) interest
accrued at the Tranche B Default Rate pursuant to Appendix 2 shall be payable on
demand and (ii) in the event of any repayment or prepayment of New Tranche B
Loans, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

2.06 Optional Prepayments. At any time and from time to time, the Borrower, at
its option, may repay New Tranche B Loans, in whole or in part. Each such
repayment shall include all accrued and unpaid interest on the portion of New
Tranche B Loans being repaid (including, but not limited to, outstanding PIK-B
Interest) through the date of repayment; provided that each partial repayment
shall be in an amount that is an integral multiple of $100,000 and not less than
$100,000 or, if less, the outstanding principal amount of New Tranche B Loans.
Amounts to be applied pursuant to this Section 2.06 of the Appendix 2 to the
repayment of New Tranche B Loans shall be applied to the outstanding New Tranche
B Loans, (i) first, towards towards payment of interest then outstanding
(including, but not limited to, any outstanding PIK-B Interest) and fees then
due hereunder on account of the Tranche B Obligations, and (ii) second, towards
payment of principal then outstanding hereunder and all other Tranche B
Obligations, with all such amounts distributed ratably among the parties
entitled thereto in accordance with the amounts of principal, interest and fees
then owed to such parties.

2.07 Solvency. Each Credit Party represents and warrants to Administrative Agent
and each of the Lenders, that, after giving effect to the New Tranche B Loans,
the Loans, the consummation of the transactions contemplated by the Eighth
Amendment and the payment and accrual of all transaction costs in connection
with the foregoing, the Credit Parties and their Subsidiaries, taken as a whole,
are Solvent.

 

Appendix 2 – Page 4



--------------------------------------------------------------------------------

2.08 Payment of Taxes, Etc. So long as any of the Obligations remain
outstanding, each Credit Party agrees, unless the Requisite Lenders and the
Requisite Tranche B Lenders shall otherwise consent in writing, to comply with
the following covenants. The Borrower does not intend to treat the New Tranche B
Loans as being a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4. In the event the Borrower determines that the New
Tranche B Loans are required to be so treated, it will promptly notify the
Administrative Agent thereof.

2.09 Use of Proceeds. So long as any of the Obligations remain outstanding, each
Credit Party agrees, unless the Requisite Lenders and the Requisite Tranche B
Lenders shall otherwise consent in writing, to comply with the following
covenants. No Credit Party nor any Person acting on behalf of such Credit Party
has taken or shall take, nor permit any of the Credit Parties to take any action
which might cause any of the Loan Documents to violate Regulation T, U or X or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of New Tranche B Loans to purchase or carry any margin stock in violation of
Regulation T, U or X.

2.10 Intentionally Omitted.

 

Appendix 2 – Page 5



--------------------------------------------------------------------------------

APPENDIX 3

CONDITIONS PRECEDENT TO NEW TRANCHE B LOANS

The obligation of each Tranche B Lender to fund its Pro Rata Share of the
Tranche B Commitment on the Eighth Amendment Effective Date shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Appendix 3 unless any such condition is waived, in writing by each
Tranche B Lender:

a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent, the Requisite Lenders and each Tranche B Lender, and,
where applicable, in sufficient copies for the Administrative Agent and each
Lender:

i. the Eighth Amendment, any Note if requested by a Tranche B Lender payable to
such Lender in the amount of its Tranche B Commitment and all attached exhibits
and schedules hereto and thereto;

ii. certificates of a Responsible Officer of each Credit Party as of the date of
this Agreement (A) attesting to the resolutions of the Board of Directors of
such Credit Party approving the execution, delivery and performance of the Loan
Documents to which such Credit Party is a party, (B) certifying and attaching
the Organizational Documents of such Credit Party, (C) certifying to and
attaching all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Eighth
Amendment, any Notes, and the other Loan Documents and (D) certifying the names
and true signatures of the officers of such Credit Party authorized to sign this
Agreement, any Notes and the other Loan Documents to which such Credit Party is
a party;

iii. Intentionally Omitted;

iv. certificates of good standing for each Credit Party in each state in which
each Credit Party is organized, which certificate shall be dated as of a date
not less than 15 days prior to the Eighth Amendment Effective Date and
acceptable to the Requisite Tranche B Lenders and the Requisite Lenders;

v. a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
each Credit Party set forth in this Agreement are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Change” shall be true in all respects)
as of such date (except in the case of representations and warranties that are
made solely as of an earlier date or time, which representations and warranties
shall be true and correct as of such earlier date or time); and (B) no Default
has occurred and is continuing as of such date; and (C) the conditions in this
Appendix 3 have been satisfied; and

 

Appendix 3 – Page 1



--------------------------------------------------------------------------------

vi. such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or the Requisite Tranche B Lenders may
reasonably request.

b) Payment of Fees. On the Eighth Amendment Effective Date, Borrower shall have
paid all costs and expenses that have been invoiced and are payable pursuant to
Section 10.4.

c) Security Instruments. Administrative Agent shall have received all
appropriate evidence required by Administrative Agent, the Requisite Lenders,
and the Tranche B Lenders in their sole discretion necessary to determine that
Administrative Agent (for its benefit and the benefit of the Secured Parties)
shall have an Acceptable Security Interest in the Collateral, other than
Excluded Collateral and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.

d) No Default. No event or conditions exists that would constitute a Default or
Event of Default.

e) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, the Eighth Amendment, and in each other
Loan Document shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Change” shall be true and correct in all respects) as of such
date (except in the case of representations and warranties that are made solely
as of an earlier date or time, which representations and warranties shall be
true and correct as of such earlier date or time).

f) Material Adverse Change. No event or circumstance that could cause a Material
Adverse Change shall have occurred since the Closing Date.

g) No Proceeding or Litigation, No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement, the Eighth Amendment, or any
other document or transaction contemplated hereby or thereby or (ii) which, in
any case, in the judgment of Requisite Tranche B Lenders or the Requisite
Lenders, could reasonably be expected to result in a Material Adverse Change
(other than the developments under the litigation proceedings set forth on
Schedule 4.7 which have been disclosed to Administrative Agent and the Lenders
prior to the Eighth Amendment Effective Date).

h) Consents, Licenses, Approvals, etc. Administrative Agent shall have received
true copies (certified to be such by the applicable Credit Party or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable law, or in accordance with any document, agreement,
instrument or arrangement to which any Credit Party is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement, and the other Loan Documents. In addition, each Credit Party shall
have all such material consents, licenses and approvals required in connection
with the continued operation of such Credit Party, and such approvals shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose material and adverse conditions on
this Agreement and the actions contemplated hereby.

 

Appendix 3 – Page 2



--------------------------------------------------------------------------------

i) Repayment of Other Debt. Concurrently with the making of New Tranche B Loans
hereunder, the Existing Tranche B Obligations (other than any unmatured
indemnification obligations not yet due) shall be paid in full.

j) USA PATRIOT Act. Each Credit Party shall have delivered to the Administrative
Agent and each Lender that is subject to the PATRIOT Act such information
requested by the Administrative Agent and such Lender in order to comply with
the PATRIOT Act.

k) Cashless Roll Letter. The Administrative Agent shall have received a
fully-executed copy of that certain letter agreement dated as of even date
herewith by and between the Borrower, the Administrative Agent, and the Lenders
(“Cashless Roll Letter”).

l) Opinion. The Administrative Agent and Lenders shall have received an opinion
of Credit Parties’ counsel dated as of the date of this Agreement covering the
matters as Requisite Lenders and Requisite Tranche B Lenders may reasonably
request.

 

Appendix 3 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 1-B

TRANCHE B COMMITMENT

AS OF THE EIGHTH AMENDMENT EFFECTIVE DATE

 

TRANCHE B LENDER

   TRANCHE B COMMITMENT  

WB Delta, Ltd.

   $ 23,485,000.00   

Waterstone Offshore BLR Fund Ltd.

   $ 7,741,000.00   

Waterstone Quarry BLR Fund, Ltd. (f/k/a Waterstone Distressed Opportunities BLR
Fund, Ltd.)

   $ 363,000.00   

Waterstone Offshore AD BLR Fund, Ltd.

   $ 1,896,000.00   

Highbridge International, LLC

   $ 3,575,000.00   

ZCOF Par Petroleum Holdings, L.L.C.

   $ 27,940,000.00   

TOTAL

   $ 65,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF TRANCHE B NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, PAR PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay [                    ] (or
its registered assigns) (the “Lender”) on the Tranche B Maturity Date (as
defined in the Credit Agreement referred to below) in lawful money of the United
States and in immediately available funds, the aggregate principal amount set
forth on the Schedule annexed hereto and made a part hereof (the “Schedule”).
The Borrower further agrees to pay interest in like money at such office
specified in Section 2.11 of the Credit Agreement on the unpaid principal amount
hereof from time to time from the date hereof at the rates, and on the dates,
specified in Section 2.05 of Appendix 2 to such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date
and amount of the New Tranche B Loan of the Lender outstanding under the Credit
Agreement, and the date and amount of each payment or prepayment of principal
hereof, and such recordation shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided that the failure of the
Lender to make any such recordation (or any error in such recordation) shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in Section 2.03 of Appendix 2 to the
Delayed Draw Term Loan Credit Agreement, dated as of August 31, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Guarantors
named therein, the lenders party thereto from time to time (the “Lenders”), and
JEFFERIES FINANCE LLC, as administrative agent for the Lenders. This Note is
subject to the provisions of the Credit Agreement and is subject to optional and
mandatory prepayment in whole or in part as provided therein. Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Instruments. Reference is hereby made to the Credit Agreement and the
Security Instruments for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

 

Exhibit L – Page 1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

PAR PETROLEUM CORPORATION,

as Borrower

By:     Name:     Title:    

 

Exhibit L – Page 2



--------------------------------------------------------------------------------

SCHEDULE OF OUTSTANDING PRINCIPAL AMOUNT

 

Date

 

Starting

Principal Balance

 

Amount of

Capitalization of

Interest

   Amount of Principal
Payment    Ending Principal Balance